In a proceeding pursuant to Mental Hygiene Law article 77 for the appointment of a conservator, the appeal is from so much of a judgment of the Supreme Court, Kings County (Leone, J.), dated October 24, 1985, as directed the petitioner to provide social services to the conservatee to the same extent as were provided before the appointment of a conservator.
Ordered that the judgment is reversed insofar as appealed from, without costs or disbursements, the eighth decretal paragraph of the judgment is deleted, and the following is substituted therefor: "ordered that the appointment of a conservator by this order shall not relieve the Commissioner of Social Services from any obligation to provide social services and continuous supervision of the patient or client through its caseworkers and supervisors and other staff members to the extent that the Commissioner deems appropriate and the Commissioner shall also communicate and cooperate with the Conservator so that their joint actions will result in best serving the interests of the said patient or client, and it is further”. (See, Matter of Gross [Kushner] 127 AD2d 658 [decided herewith].) Mollen, P. J., Thompson, Brown and Niehoff, JJ., concur.